Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wu et al. (Hereinafter “Wu”) in the US patent Application Publication Number US 20180252775 A1.


Regarding claim 1, Wu teaches a method for obtaining a residual electric quantity of a battery in an electronic device (battery state-of-charge (SOC) estimation, and more particularly to methods and apparatus for calibrating coulomb counting based SOC estimation; Paragraph [0001] Line 1-4; Batteries are used in portable devices, smartphones, laptops, tablets and so on. It is important for the user to know an amount of available energy remaining in a battery and when the battery needs to be charged, so as to avoid the battery running out of energy; Paragraph [0002] Line 2-5; An amount of charges remained in the battery is usually expressed by state of charge (SOC), which is in form of a percentage of a maximum battery capacity. Usually, 100% SOC state means a battery cell is fully charged, while 0% SOC state means the battery cell is fully discharged; Paragraph [0003] Line 1-5; Amount of charge remaining in the battery is the residual electric quantity and is expressed by state of charge (SOC); Figure 1 and Figure 2), comprising:
obtaining a present electric quantity variation [Q.sub.INT] of the battery within a present detection period (Due to the internal resistance of the battery cell, the SOC estimation will be significantly affected when the current flowing through the batter cell 200 is large. As mentioned, the SOC estimation by the coulomb counting relies on the relative SOC change. Typically, the relative SOC change is determined a ratio of (Q.sub.INT/Q.sub.MAX), wherein Q.sub.INT is a total charge amount that have flown out of the battery cell 200 by integrating the current out of the battery cell 200, and Q.sub.MAX is a maximum battery capacity of the battery cell 200, which is usually applied by a nominal value when calculating the relative SOC change. However, the relative SOC change actually varies with the “actual”/“available” maximum battery capacity of the battery cell 200 and “actual”/“available” maximum battery capacity varies with the loading (i.e., the discharge current)and battery aging. Using a nominal value as the dominator in estimating the relative SOC change leads to errors. In a heavy loading condition, the estimation of the relative SOC change will become very inaccurate if still using a nominal value to calculate the ratio of (Q.sub.INT/Q.sub.MAX) ; Paragraph [0029] Line 1-18);
obtaining a maximum discharge electric quantity [Q.sub.MAX.sub] of the battery corresponding to a number of charging and discharging within the present detection period (The available maximum battery capacity Q.sub.MAX.sub._.sub.INST under the instant loading could be determined by two possible ways according to various embodiments of the present invention. In the first way, an average discharge current I.sub.AVG of the battery cell 200, reflecting the loading of the battery cell 200 is firstly determined. Accordingly, the available maximum battery capacity with respect to the instant loading of I.sub.AVG is determined according to a known relationship between a discharge current of the battery cell 200 and a corresponding available maximum battery capacity. In the second way, it is also firstly determined the average discharge current I.sub.AVG of the battery cell 200 to reflect the loading of the battery cell 200. Accordingly, the average discharge current I.sub.AVG of the battery cell 200 is used to derive an instant cut-off voltage with respect to the instant loading of I.sub.AVG, and the available maximum battery capacity with respect to the instant loading of I.sub.AVG can be found according to a known relationship between an OCV of the battery cell 200 and a corresponding available maximum battery capacity of the battery cell 200; Paragraph [0031] Line 1-20); and
obtaining a present residual electric quantity [Q.sub.MAX.sub._.sub.INST] of the battery based on the maximum discharge electric quantity and the present electric quantity variation (In addition, the battery parameter storage 530 may store a known relationship, e.g. in form of LUT, between the OCV the available maximum battery capacity (could be in form of depth of discharge as illustrated by FIG. 5). The battery capacity determination block 540 determines the instant available maximum battery capacity Q.sub.MAX.sub._.sub.INST with respect to the OCV of V.sub.C LOAD (i.e., with respect to the loading of I.sub.AVG); Paragraph [0035] Line 1-8; Figure 5).

Regarding claim 8, Wu teaches an electronic device (battery state-of-charge (SOC) estimation, and more particularly to methods and apparatus for calibrating coulomb counting based SOC estimation; Paragraph [0001] Line 1-4; Batteries are used in portable devices, smartphones, laptops, tablets and so on. It is important for the user to know an amount of available energy remaining in a battery and when the battery needs to be charged, so as to avoid the battery running out of energy; Paragraph [0002] Line 2-5; An amount of charges remained in the battery is usually expressed by state of charge (SOC), which is in form of a percentage of a maximum battery capacity. Usually, 100% SOC state means a battery cell is fully charged, while 0% SOC state means the battery cell is fully discharged; Paragraph [0003] Line 1-5; Amount of charge remaining in the battery is the residual electric quantity and is expressed by state of charge (SOC); Figure 1 and Figure 2), comprising:
a battery [200] in Figure 1;
a processor; and 
a memory, configured to store a computer program executable by the processor (It will also be noted that each block of flowchart illustrations may be implemented by special/general purpose hardware-based systems that perform the specified functions or acts, or combinations of special purpose hardware and computer instructions. These executable instructions may be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner; Paragraph [0020] Line 8-15),
wherein the processor is configured to 
obtain a present electric quantity variation [Q.sub.INT] of the battery within a present detection period (Due to the internal resistance of the battery cell, the SOC estimation will be significantly affected when the current flowing through the batter cell 200 is large. As mentioned, the SOC estimation by the coulomb counting relies on the relative SOC change. Typically, the relative SOC change is determined a ratio of (Q.sub.INT/Q.sub.MAX), wherein Q.sub.INT is a total charge amount that have flown out of the battery cell 200 by integrating the current out of the battery cell 200, and Q.sub.MAX is a maximum battery capacity of the battery cell 200, which is usually applied by a nominal value when calculating the relative SOC change. However, the relative SOC change actually varies with the “actual”/“available” maximum battery capacity of the battery cell 200 and “actual”/“available” maximum battery capacity varies with the loading (i.e., the discharge current)and battery aging. Using a nominal value as the dominator in estimating the relative SOC change leads to errors. In a heavy loading condition, the estimation of the relative SOC change will become very inaccurate if still using a nominal value to calculate the ratio of (Q.sub.INT/Q.sub.MAX) ; Paragraph [0029] Line 1-18);
obtain a maximum discharge electric quantity [Q.sub.MAX.sub] of the battery corresponding to a number of charging and discharging within the present detection period (The available maximum battery capacity Q.sub.MAX.sub._.sub.INST under the instant loading could be determined by two possible ways according to various embodiments of the present invention. In the first way, an average discharge current I.sub.AVG of the battery cell 200, reflecting the loading of the battery cell 200 is firstly determined. Accordingly, the available maximum battery capacity with respect to the instant loading of I.sub.AVG is determined according to a known relationship between a discharge current of the battery cell 200 and a corresponding available maximum battery capacity. In the second way, it is also firstly determined the average discharge current I.sub.AVG of the battery cell 200 to reflect the loading of the battery cell 200. Accordingly, the average discharge current I.sub.AVG of the battery cell 200 is used to derive an instant cut-off voltage with respect to the instant loading of I.sub.AVG, and the available maximum battery capacity with respect to the instant loading of I.sub.AVG can be found according to a known relationship between an OCV of the battery cell 200 and a corresponding available maximum battery capacity of the battery cell 200; Paragraph [0031] Line 1-20); and
obtain a present residual electric quantity [Q.sub.MAX.sub._.sub.INST] of the battery based on the maximum discharge electric quantity and the present electric quantity variation (In addition, the battery parameter storage 530 may store a known relationship, e.g. in form of LUT, between the OCV the available maximum battery capacity (could be in form of depth of discharge as illustrated by FIG. 5). The battery capacity determination block 540 determines the instant available maximum battery capacity Q.sub.MAX.sub._.sub.INST with respect to the OCV of V.sub.C LOAD (i.e., with respect to the loading of I.sub.AVG); Paragraph [0035] Line 1-8; Figure 5).

Regarding claim 15, Wu teaches a non-transitory computer readable storage medium having computer instructions stored thereon, wherein when the computer instructions are executed by a processor (It will also be noted that each block of flowchart illustrations may be implemented by special/general purpose hardware-based systems that perform the specified functions or acts, or combinations of special purpose hardware and computer instructions. These executable instructions may be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner; Paragraph [0020] Line 8-15),
a method for obtaining a residual electric quantity of a battery in an electronic device is implemented (battery state-of-charge (SOC) estimation, and more particularly to methods and apparatus for calibrating coulomb counting based SOC estimation; Paragraph [0001] Line 1-4; Batteries are used in portable devices, smartphones, laptops, tablets and so on. It is important for the user to know an amount of available energy remaining in a battery and when the battery needs to be charged, so as to avoid the battery running out of energy; Paragraph [0002] Line 2-5; An amount of charges remained in the battery is usually expressed by state of charge (SOC), which is in form of a percentage of a maximum battery capacity. Usually, 100% SOC state means a battery cell is fully charged, while 0% SOC state means the battery cell is fully discharged; Paragraph [0003] Line 1-5; Amount of charge remaining in the battery is the residual electric quantity and is expressed by state of charge (SOC); Figure 1 and Figure 2), the method comprising:
obtaining a present electric quantity variation [Q.sub.INT] of the battery within a present detection period (Due to the internal resistance of the battery cell, the SOC estimation will be significantly affected when the current flowing through the batter cell 200 is large. As mentioned, the SOC estimation by the coulomb counting relies on the relative SOC change. Typically, the relative SOC change is determined a ratio of (Q.sub.INT/Q.sub.MAX), wherein Q.sub.INT is a total charge amount that have flown out of the battery cell 200 by integrating the current out of the battery cell 200, and Q.sub.MAX is a maximum battery capacity of the battery cell 200, which is usually applied by a nominal value when calculating the relative SOC change. However, the relative SOC change actually varies with the “actual”/“available” maximum battery capacity of the battery cell 200 and “actual”/“available” maximum battery capacity varies with the loading (i.e., the discharge current)and battery aging. Using a nominal value as the dominator in estimating the relative SOC change leads to errors. In a heavy loading condition, the estimation of the relative SOC change will become very inaccurate if still using a nominal value to calculate the ratio of (Q.sub.INT/Q.sub.MAX) ; Paragraph [0029] Line 1-18);
obtaining a maximum discharge electric quantity [Q.sub.MAX.sub] of the battery corresponding to a number of charging and discharging within the present detection period (The available maximum battery capacity Q.sub.MAX.sub._.sub.INST under the instant loading could be determined by two possible ways according to various embodiments of the present invention. In the first way, an average discharge current I.sub.AVG of the battery cell 200, reflecting the loading of the battery cell 200 is firstly determined. Accordingly, the available maximum battery capacity with respect to the instant loading of I.sub.AVG is determined according to a known relationship between a discharge current of the battery cell 200 and a corresponding available maximum battery capacity. In the second way, it is also firstly determined the average discharge current I.sub.AVG of the battery cell 200 to reflect the loading of the battery cell 200. Accordingly, the average discharge current I.sub.AVG of the battery cell 200 is used to derive an instant cut-off voltage with respect to the instant loading of I.sub.AVG, and the available maximum battery capacity with respect to the instant loading of I.sub.AVG can be found according to a known relationship between an OCV of the battery cell 200 and a corresponding available maximum battery capacity of the battery cell 200; Paragraph [0031] Line 1-20); and
obtaining a present residual electric quantity [Q.sub.MAX.sub._.sub.INST] of the battery based on the maximum discharge electric quantity and the present electric quantity variation (In addition, the battery parameter storage 530 may store a known relationship, e.g. in form of LUT, between the OCV the available maximum battery capacity (could be in form of depth of discharge as illustrated by FIG. 5). The battery capacity determination block 540 determines the instant available maximum battery capacity Q.sub.MAX.sub._.sub.INST with respect to the OCV of V.sub.C LOAD (i.e., with respect to the loading of I.sub.AVG); Paragraph [0035] Line 1-8; Figure 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘775 A1 in view of Liang in the US patent Application Publication Number US 20190227127 A1.

Regarding claim 2, Wu fails to teach a method, wherein, when a coulombmeter is not included in the electronic device, obtaining the present electric quantity variation comprises: obtaining a present current of a specified resistor in the electronic device and a present voltage of the battery within the present detection period; obtaining a present open circuit voltage of the battery within the present detection period based on the present current of the specified resistor and the present voltage of the battery; and obtaining the present electric quantity variation of the battery within the present detection period according to the present open circuit voltage based on a preset battery aging model.
Liang teaches an estimation method, particularly to a method for estimating a remaining capacity and a full charge capacity of battery (Paragraph [0002] Line 1-3), wherein, 
when a coulombmeter is not included in the electronic device, obtaining the present electric quantity variation comprises: obtaining a present current of a specified resistor in the electronic device and a present voltage of the battery within the present detection period (FIG. 3, when the process S21 for estimating the remaining capacity (RM) of the battery 10 is performed, firstly, performing step S211, the processor 11 detects a voltage (V) of the battery 10 by the voltage detection circuit 15, and inquiries a corresponding reference capacity (RM.sub.ref) from the lookup table 121 based on the detected voltage (V). In one embodiment of the present invention, the lookup table 121 is a comparison table of the voltage (V) of the battery 10 and the reference capacity (RM.sub.ref), and lists each of the voltages (V) of the battery 10 and the corresponding reference capacity (RM.sub.ref) thereof. For example, the voltage A1 (mV) is corresponding to the reference capacity B1 (mA), the voltage A2 (mV) is corresponding to the reference capacity B2 (mA), the voltage A.sub.N (mV) is corresponding to the reference capacity B.sub.N (mA), etc; Paragraph [0018] Line 1-15); 
obtaining a present open circuit voltage of the battery within the present detection period based on the present current of the specified resistor and the present voltage of the battery (Sequentially, performing step S213, the processor 11 determines whether a previously recorded remaining capacity (RM.sub.prev) is less than the reference capacity (RM.sub.ref). If the previously recorded remaining capacity (RM.sub.prev) is less than the reference capacity (RM.sub.ref), the previously recorded remaining capacity (RM.sub.prev) does not need to be updated, returning to step S201, the processor 11 continues to determine whether the current (I) or the average current (Ig) of the battery 10 is zero. Otherwise, if the previously recorded remaining capacity (RM.sub.prev) is greater than the reference capacity (RM.sub.ref), performing step S215, a deduction process of a self-consumable capacity (Self_con) is performed at least once for the previously recorded remaining capacity (RM.sub.prev), so as to obtain a new remaining capacity (RM.sub.new=RM.sub.prev−Self_con) of the battery 10. In the present invention, the self-consumable capacity (Self_con) is a value for correcting a remaining capacity of the battery 10, and is set as a small unit of value, such as 1 mAh or other value; Paragraph [0018] Line 15-35); and 
obtaining the present electric quantity variation of the battery within the present detection period according to the present open circuit voltage based on a preset battery aging model (Afterwards, those steps S201, S211, S213, and S215 are performed, continually, until the new remaining capacity (RM.sub.new) is less than the reference capacity (RM.sub.ref). When the deduction process of the self-consumption capacity (Self_con) has completed and the new remaining capacity (RM.sub.new) has less than the reference capacity (RM.sub.ref), the new remaining capacity (RM.sub.new) will be stored in the storage unit 12; afterwards, returning to the step 201, the processor 11 determines whether the current (I) or the average current (I.sub.avg) of the battery 10 is zero. Accordingly, the remaining capacity recorded, for example, RM.sub.new, is able to be corrected one or more times by the self-consumption capacity (Self_con) and therefore gradually approached to the reference capacity (RM.sub.ref) so that the estimation of the remaining capacity (RM) of the battery 10 can be accurate; Paragraph [0018] Line 36-50; See Paragraph 19-24 also). The purpose of doing so is to perform the process for estimating the battery remaining capacity, to correct the recorded remaining capacity (RM) by the lookup table and the self-consumable capacity (Self_con) to estimate an accurate remaining capacity (RM) of the battery, can calculate the offset capacity (Offset), during the discharging or during the charging, by the remaining capacity estimated and the coulomb counting method, to record offset the full charged capacity (FCC) erroneously in previously by the use of the offset capacity (Offset) so that the estimation of the full charged capacity (FCC) can be more accurate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Liang, because Liang teaches to obtain a present current of a specified resistor in the electronic device and a present voltage of the battery within the present detection period perform the process for estimating the battery remaining capacity, to correct the recorded remaining capacity (RM) by the lookup table and the self-consumable capacity (Self_con) to estimate an accurate remaining capacity (RM) of the battery, can calculate the offset capacity (Offset), during the discharging or during the charging, by the remaining capacity estimated and the coulomb counting method, to record offset the full charged capacity (FCC) erroneously in previously by the use of the offset capacity (Offset) so that the estimation of the full charged capacity (FCC) can be more accurate (Paragraph [0025).

Regarding claim 9, Wu fails to teach an electronic device, when a coulombmeter is not included in the electronic device, the processor is further configured to: obtain a present current of a specified resistor in the electronic device and a present voltage of the battery within the present detection period; obtain a present open circuit voltage of the battery within the present detection period based on the present current of the specified resistor and the present voltage of the battery; and obtain the present electric quantity variation of the battery within the present detection period according to the present open circuit voltage based on a preset battery aging model.
Liang teaches an estimation method, particularly to a method for estimating a remaining capacity and a full charge capacity of battery (Paragraph [0002] Line 1-3), wherein, 
when a coulombmeter is not included in the electronic device, the processor is further configured to: obtain a present current of a specified resistor in the electronic device and a present voltage of the battery within the present detection period (FIG. 3, when the process S21 for estimating the remaining capacity (RM) of the battery 10 is performed, firstly, performing step S211, the processor 11 detects a voltage (V) of the battery 10 by the voltage detection circuit 15, and inquiries a corresponding reference capacity (RM.sub.ref) from the lookup table 121 based on the detected voltage (V). In one embodiment of the present invention, the lookup table 121 is a comparison table of the voltage (V) of the battery 10 and the reference capacity (RM.sub.ref), and lists each of the voltages (V) of the battery 10 and the corresponding reference capacity (RM.sub.ref) thereof. For example, the voltage A1 (mV) is corresponding to the reference capacity B1 (mA), the voltage A2 (mV) is corresponding to the reference capacity B2 (mA), the voltage A.sub.N (mV) is corresponding to the reference capacity B.sub.N (mA), etc; Paragraph [0018] Line 1-15); 
obtain a present open circuit voltage of the battery within the present detection period based on the present current of the specified resistor and the present voltage of the battery (Sequentially, performing step S213, the processor 11 determines whether a previously recorded remaining capacity (RM.sub.prev) is less than the reference capacity (RM.sub.ref). If the previously recorded remaining capacity (RM.sub.prev) is less than the reference capacity (RM.sub.ref), the previously recorded remaining capacity (RM.sub.prev) does not need to be updated, returning to step S201, the processor 11 continues to determine whether the current (I) or the average current (Ig) of the battery 10 is zero. Otherwise, if the previously recorded remaining capacity (RM.sub.prev) is greater than the reference capacity (RM.sub.ref), performing step S215, a deduction process of a self-consumable capacity (Self_con) is performed at least once for the previously recorded remaining capacity (RM.sub.prev), so as to obtain a new remaining capacity (RM.sub.new=RM.sub.prev−Self_con) of the battery 10. In the present invention, the self-consumable capacity (Self_con) is a value for correcting a remaining capacity of the battery 10, and is set as a small unit of value, such as 1 mAh or other value; Paragraph [0018] Line 15-35); and 
obtain the present electric quantity variation of the battery within the present detection period according to the present open circuit voltage based on a preset battery aging model (Afterwards, those steps S201, S211, S213, and S215 are performed, continually, until the new remaining capacity (RM.sub.new) is less than the reference capacity (RM.sub.ref). When the deduction process of the self-consumption capacity (Self_con) has completed and the new remaining capacity (RM.sub.new) has less than the reference capacity (RM.sub.ref), the new remaining capacity (RM.sub.new) will be stored in the storage unit 12; afterwards, returning to the step 201, the processor 11 determines whether the current (I) or the average current (I.sub.avg) of the battery 10 is zero. Accordingly, the remaining capacity recorded, for example, RM.sub.new, is able to be corrected one or more times by the self-consumption capacity (Self_con) and therefore gradually approached to the reference capacity (RM.sub.ref) so that the estimation of the remaining capacity (RM) of the battery 10 can be accurate; Paragraph [0018] Line 36-50; See Paragraph 19-24 also). The purpose of doing so is to perform the process for estimating the battery remaining capacity, to correct the recorded remaining capacity (RM) by the lookup table and the self-consumable capacity (Self_con) to estimate an accurate remaining capacity (RM) of the battery, can calculate the offset capacity (Offset), during the discharging or during the charging, by the remaining capacity estimated and the coulomb counting method, to record offset the full charged capacity (FCC) erroneously in previously by the use of the offset capacity (Offset) so that the estimation of the full charged capacity (FCC) can be more accurate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Liang, because Liang teaches to obtain a present current of a specified resistor in the electronic device and a present voltage of the battery within the present detection period perform the process for estimating the battery remaining capacity, to correct the recorded remaining capacity (RM) by the lookup table and the self-consumable capacity (Self_con) to estimate an accurate remaining capacity (RM) of the battery, can calculate the offset capacity (Offset), during the discharging or during the charging, by the remaining capacity estimated and the coulomb counting method, to record offset the full charged capacity (FCC) erroneously in previously by the use of the offset capacity (Offset) so that the estimation of the full charged capacity (FCC) can be more accurate (Paragraph [0025).

Regarding claim 16, Wu fails to teach a storage medium, wherein, when a coulombmeter is not included in the electronic device, obtaining the present electric quantity variation comprises: obtaining a present current of a specified resistor in the electronic device and a present voltage of the battery within the present detection period; obtaining a present open circuit voltage of the battery within the present detection period based on the present current of the specified resistor and the present voltage of the battery; and obtaining the present electric quantity variation of the battery within the present detection period according to the present open circuit voltage based on a preset battery aging model.
Liang teaches an estimation method, particularly to a method for estimating a remaining capacity and a full charge capacity of battery (Paragraph [0002] Line 1-3), wherein, 
when a coulombmeter is not included in the electronic device, obtaining the present electric quantity variation comprises: obtaining a present current of a specified resistor in the electronic device and a present voltage of the battery within the present detection period (FIG. 3, when the process S21 for estimating the remaining capacity (RM) of the battery 10 is performed, firstly, performing step S211, the processor 11 detects a voltage (V) of the battery 10 by the voltage detection circuit 15, and inquiries a corresponding reference capacity (RM.sub.ref) from the lookup table 121 based on the detected voltage (V). In one embodiment of the present invention, the lookup table 121 is a comparison table of the voltage (V) of the battery 10 and the reference capacity (RM.sub.ref), and lists each of the voltages (V) of the battery 10 and the corresponding reference capacity (RM.sub.ref) thereof. For example, the voltage A1 (mV) is corresponding to the reference capacity B1 (mA), the voltage A2 (mV) is corresponding to the reference capacity B2 (mA), the voltage A.sub.N (mV) is corresponding to the reference capacity B.sub.N (mA), etc; Paragraph [0018] Line 1-15); 
obtaining a present open circuit voltage of the battery within the present detection period based on the present current of the specified resistor and the present voltage of the battery (Sequentially, performing step S213, the processor 11 determines whether a previously recorded remaining capacity (RM.sub.prev) is less than the reference capacity (RM.sub.ref). If the previously recorded remaining capacity (RM.sub.prev) is less than the reference capacity (RM.sub.ref), the previously recorded remaining capacity (RM.sub.prev) does not need to be updated, returning to step S201, the processor 11 continues to determine whether the current (I) or the average current (Ig) of the battery 10 is zero. Otherwise, if the previously recorded remaining capacity (RM.sub.prev) is greater than the reference capacity (RM.sub.ref), performing step S215, a deduction process of a self-consumable capacity (Self_con) is performed at least once for the previously recorded remaining capacity (RM.sub.prev), so as to obtain a new remaining capacity (RM.sub.new=RM.sub.prev−Self_con) of the battery 10. In the present invention, the self-consumable capacity (Self_con) is a value for correcting a remaining capacity of the battery 10, and is set as a small unit of value, such as 1 mAh or other value; Paragraph [0018] Line 15-35); and 
obtaining the present electric quantity variation of the battery within the present detection period according to the present open circuit voltage based on a preset battery aging model (Afterwards, those steps S201, S211, S213, and S215 are performed, continually, until the new remaining capacity (RM.sub.new) is less than the reference capacity (RM.sub.ref). When the deduction process of the self-consumption capacity (Self_con) has completed and the new remaining capacity (RM.sub.new) has less than the reference capacity (RM.sub.ref), the new remaining capacity (RM.sub.new) will be stored in the storage unit 12; afterwards, returning to the step 201, the processor 11 determines whether the current (I) or the average current (I.sub.avg) of the battery 10 is zero. Accordingly, the remaining capacity recorded, for example, RM.sub.new, is able to be corrected one or more times by the self-consumption capacity (Self_con) and therefore gradually approached to the reference capacity (RM.sub.ref) so that the estimation of the remaining capacity (RM) of the battery 10 can be accurate; Paragraph [0018] Line 36-50; See Paragraph 19-24 also). The purpose of doing so is to perform the process for estimating the battery remaining capacity, to correct the recorded remaining capacity (RM) by the lookup table and the self-consumable capacity (Self_con) to estimate an accurate remaining capacity (RM) of the battery, can calculate the offset capacity (Offset), during the discharging or during the charging, by the remaining capacity estimated and the coulomb counting method, to record offset the full charged capacity (FCC) erroneously in previously by the use of the offset capacity (Offset) so that the estimation of the full charged capacity (FCC) can be more accurate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Liang, because Liang teaches to obtain a present current of a specified resistor in the electronic device and a present voltage of the battery within the present detection period perform the process for estimating the battery remaining capacity, to correct the recorded remaining capacity (RM) by the lookup table and the self-consumable capacity (Self_con) to estimate an accurate remaining capacity (RM) of the battery, can calculate the offset capacity (Offset), during the discharging or during the charging, by the remaining capacity estimated and the coulomb counting method, to record offset the full charged capacity (FCC) erroneously in previously by the use of the offset capacity (Offset) so that the estimation of the full charged capacity (FCC) can be more accurate (Paragraph [0025).


Claim(s) 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘775 A1 in view of Liang ‘127 A1, as applied to claims 1, 8 and 15 above, and further in view of SUNG in the US patent Application Publication Number US 20180031642 A1.


Regarding claim 3, the combination of  Wu and Liang fails to teach a method, wherein the battery aging model is obtained by: obtaining a present number of charging and discharging corresponding to the present detection period, in which the present number of charging and discharging indicates a value obtained by accumulating 1 every time the battery is fully charged and fully discharged; obtaining a maximum discharge electric quantity corresponding to the present number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity; obtaining a first electric quantity variation based on the maximum discharge electric quantity corresponding to the present number of charging and discharging and a maximum discharge electric quantity corresponding to one time of charging and discharging, in which the first electric quantity variation represents a variation of a maximum discharge electric quantity of the battery after the present number of charging and discharging; obtaining an electric quantity variation corresponding to each attenuation ratio based on the first electric quantity variation and a first preset number of attenuation ratios; determining a second preset number of first data pairs based on a preset first open circuit voltage curve and the electric quantity variation corresponding to each attenuation ratio, in which each first data pair comprises a voltage and an electric quantity variation, and the second preset number is a sum of the first preset number plus 2; and fitting the second preset number of first data pairs to obtain a fitting curve, and taking the fitting curve as the battery aging model.
Sung teaches battery management technology, and more particularly, to a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of easily estimating an aging state of a battery (Paragraph [002] Line 1-3), wherein
 the battery aging model is obtained by: obtaining a present number of charging and discharging corresponding to the present detection period, in which the present number of charging and discharging indicates a value obtained by accumulating 1 every time the battery is fully charged and fully discharged; obtaining a maximum discharge electric quantity corresponding to the present number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity; obtaining a first electric quantity variation based on the maximum discharge electric quantity corresponding to the present number of charging and discharging and a maximum discharge electric quantity corresponding to one time of charging and discharging, in which the first electric quantity variation represents a variation of a maximum discharge electric quantity of the battery after the present number of charging and discharging; obtaining an electric quantity variation corresponding to each attenuation ratio based on the first electric quantity variation and a first preset number of attenuation ratios; determining a second preset number of first data pairs based on a preset first open circuit voltage curve and the electric quantity variation corresponding to each attenuation ratio, in which each first data pair comprises a voltage and an electric quantity variation, and the second preset number is a sum of the first preset number plus 2; and fitting the second preset number of first data pairs to obtain a fitting curve, and taking the fitting curve as the battery aging model ([0056] Hereinafter, results from cell charge/discharge testing will be described with reference to FIGS. 4A and 4B. FIG. 4A is a graph illustrating a change in the present capacity during a charge/discharge test process, and FIG. 4B is a graph illustrating a change in charge curves during a charge/discharge test process. In FIGS. 4A and 4B, charging was performed at a 1C-rate and the present capacity and the charge curve were checked at every 500 cycles of a total of 3000 cycles. Here, test cells had an initial capacity of 42 Ah and each cell included 28 positive electrodes and 29 negative electrodes, all of which were double-sided. [0057] As illustrated in FIG. 4A, the present capacity check testing was performed repeatedly seven times over a total of 3000 cycles which caused 29% capacity loss, short by 1% from the battery life expiration capacity (30%) of an electric vehicle. [0058] As illustrated in FIG. 4B, it is noted that the charge curves were flatly moved in a left upper direction indicating loss of capacity as the battery charge/discharge cycles are increased; a fitting curve is obtained as shown in the Figure and taking the fitting curve as the battery aging model). The purpose of doing so is to provide a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Liang in view of Sung, because Sung teaches to obtain a first electric quantity variation based on the maximum discharge electric quantity corresponding to the present number of charging and discharging and a maximum discharge electric quantity corresponding to one time of charging and discharging provides a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique (Paragraph [0010]).

Regarding claim 10, the combination of  Wu and Liang fails to teach an electronic device, wherein the processor is further configured to: obtain a present number of charging and discharging corresponding to the present detection period, in which the present number of charging and discharging indicates a value obtained by accumulating 1 every time the battery is fully charged and fully discharged; obtaining a maximum discharge electric quantity corresponding to the present number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity; obtain a first electric quantity variation based on the maximum discharge electric quantity corresponding to the present number of charging and discharging and a maximum discharge electric quantity corresponding to one time of charging and discharging, in which the first electric quantity variation represents a variation of a maximum discharge electric quantity of the battery after the present number of charging and discharging; obtain an electric quantity variation corresponding to each attenuation ratio based on the first electric quantity variation and a first preset number of attenuation ratios; determine a second preset number of first data pairs based on a preset first open circuit voltage curve and the electric quantity variation corresponding to each attenuation ratio, in which each first data pair comprises a voltage and an electric quantity variation, and the second preset number is a sum of the first preset number plus 2; and fit the second preset number of first data pairs to obtain a fitting curve, and taking the fitting curve as the battery aging model.
Sung teaches battery management technology, and more particularly, to a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of easily estimating an aging state of a battery (Paragraph [002] Line 1-3), wherein
wherein the processor is further configured to: obtain a present number of charging and discharging corresponding to the present detection period, in which the present number of charging and discharging indicates a value obtained by accumulating 1 every time the battery is fully charged and fully discharged; obtain a maximum discharge electric quantity corresponding to the present number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity; obtain a first electric quantity variation based on the maximum discharge electric quantity corresponding to the present number of charging and discharging and a maximum discharge electric quantity corresponding to one time of charging and discharging, in which the first electric quantity variation represents a variation of a maximum discharge electric quantity of the battery after the present number of charging and discharging; obtain an electric quantity variation corresponding to each attenuation ratio based on the first electric quantity variation and a first preset number of attenuation ratios; determine a second preset number of first data pairs based on a preset first open circuit voltage curve and the electric quantity variation corresponding to each attenuation ratio, in which each first data pair comprises a voltage and an electric quantity variation, and the second preset number is a sum of the first preset number plus 2; and fitg the second preset number of first data pairs to obtain a fitting curve, and taking the fitting curve as the battery aging model ([0056] Hereinafter, results from cell charge/discharge testing will be described with reference to FIGS. 4A and 4B. FIG. 4A is a graph illustrating a change in the present capacity during a charge/discharge test process, and FIG. 4B is a graph illustrating a change in charge curves during a charge/discharge test process. In FIGS. 4A and 4B, charging was performed at a 1C-rate and the present capacity and the charge curve were checked at every 500 cycles of a total of 3000 cycles. Here, test cells had an initial capacity of 42 Ah and each cell included 28 positive electrodes and 29 negative electrodes, all of which were double-sided. [0057] As illustrated in FIG. 4A, the present capacity check testing was performed repeatedly seven times over a total of 3000 cycles which caused 29% capacity loss, short by 1% from the battery life expiration capacity (30%) of an electric vehicle. [0058] As illustrated in FIG. 4B, it is noted that the charge curves were flatly moved in a left upper direction indicating loss of capacity as the battery charge/discharge cycles are increased). The purpose of doing so is to provide a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Liang in view of Sung, because Sung teaches to obtain a first electric quantity variation based on the maximum discharge electric quantity corresponding to the present number of charging and discharging and a maximum discharge electric quantity corresponding to one time of charging and discharging provides a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique (Paragraph [0010]).

Regarding claim 17, the combination of  Wu and Liang fails to teach a storage medium, wherein the battery aging model is obtained by: obtaining a present number of charging and discharging corresponding to the present detection period, in which the present number of charging and discharging indicates a value obtained by accumulating 1 every time the battery is fully charged and fully discharged; obtaining a maximum discharge electric quantity corresponding to the present number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity; obtaining a first electric quantity variation based on the maximum discharge electric quantity corresponding to the present number of charging and discharging and a maximum discharge electric quantity corresponding to one time of charging and discharging, in which the first electric quantity variation represents a variation of a maximum discharge electric quantity of the battery after the present number of charging and discharging; obtaining an electric quantity variation corresponding to each attenuation ratio based on the first electric quantity variation and a first preset number of attenuation ratios; determining a second preset number of first data pairs based on a preset first open circuit voltage curve and the electric quantity variation corresponding to each attenuation ratio, in which each first data pair comprises a voltage and an electric quantity variation, and the second preset number is a sum of the first preset number plus 2; and fitting the second preset number of first data pairs to obtain a fitting curve, and taking the fitting curve as the battery aging model.
Sung teaches battery management technology, and more particularly, to a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of easily estimating an aging state of a battery (Paragraph [002] Line 1-3), wherein
 the battery aging model is obtained by: obtaining a present number of charging and discharging corresponding to the present detection period, in which the present number of charging and discharging indicates a value obtained by accumulating 1 every time the battery is fully charged and fully discharged; obtaining a maximum discharge electric quantity corresponding to the present number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity; obtaining a first electric quantity variation based on the maximum discharge electric quantity corresponding to the present number of charging and discharging and a maximum discharge electric quantity corresponding to one time of charging and discharging, in which the first electric quantity variation represents a variation of a maximum discharge electric quantity of the battery after the present number of charging and discharging; obtaining an electric quantity variation corresponding to each attenuation ratio based on the first electric quantity variation and a first preset number of attenuation ratios; determining a second preset number of first data pairs based on a preset first open circuit voltage curve and the electric quantity variation corresponding to each attenuation ratio, in which each first data pair comprises a voltage and an electric quantity variation, and the second preset number is a sum of the first preset number plus 2; and fitting the second preset number of first data pairs to obtain a fitting curve, and taking the fitting curve as the battery aging model ([0056] Hereinafter, results from cell charge/discharge testing will be described with reference to FIGS. 4A and 4B. FIG. 4A is a graph illustrating a change in the present capacity during a charge/discharge test process, and FIG. 4B is a graph illustrating a change in charge curves during a charge/discharge test process. In FIGS. 4A and 4B, charging was performed at a 1C-rate and the present capacity and the charge curve were checked at every 500 cycles of a total of 3000 cycles. Here, test cells had an initial capacity of 42 Ah and each cell included 28 positive electrodes and 29 negative electrodes, all of which were double-sided. [0057] As illustrated in FIG. 4A, the present capacity check testing was performed repeatedly seven times over a total of 3000 cycles which caused 29% capacity loss, short by 1% from the battery life expiration capacity (30%) of an electric vehicle. [0058] As illustrated in FIG. 4B, it is noted that the charge curves were flatly moved in a left upper direction indicating loss of capacity as the battery charge/discharge cycles are increased). The purpose of doing so is to provide a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Liang in view of Sung, because Sung teaches to obtain a first electric quantity variation based on the maximum discharge electric quantity corresponding to the present number of charging and discharging and a maximum discharge electric quantity corresponding to one time of charging and discharging provides a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique (Paragraph [0010]).


Claim(s) 4, 5, 11-12, 18 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘775 A1 in view of SUNG in the US patent Application Publication Number US 20180031642 A1.


Regarding claim 4, Wu fails to teach a method, wherein obtaining the maximum discharge electric quantity of the battery corresponding to the number of charging and discharging within the present detection period comprises: obtaining the number of charging and discharging corresponding to the present detection period, in which the number of charging and discharging indicates a value obtained by increasing 1 every time the battery is fully charged and fully discharged; and obtaining the maximum discharge electric quantity corresponding to the number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity.
Sung teaches battery management technology, and more particularly, to a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of easily estimating an aging state of a battery (Paragraph [002] Line 1-3), wherein
wherein obtaining the maximum discharge electric quantity of the battery corresponding to the number of charging and discharging within the present detection period comprises: obtaining the number of charging and discharging corresponding to the present detection period, in which the number of charging and discharging indicates a value obtained by increasing 1 every time the battery is fully charged and fully discharged; and obtaining the maximum discharge electric quantity corresponding to the number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity. ([0056] Hereinafter, results from cell charge/discharge testing will be described with reference to FIGS. 4A and 4B. FIG. 4A is a graph illustrating a change in the present capacity during a charge/discharge test process, and FIG. 4B is a graph illustrating a change in charge curves during a charge/discharge test process. In FIGS. 4A and 4B, charging was performed at a 1C-rate and the present capacity and the charge curve were checked at every 500 cycles of a total of 3000 cycles. Here, test cells had an initial capacity of 42 Ah and each cell included 28 positive electrodes and 29 negative electrodes, all of which were double-sided. [0057] As illustrated in FIG. 4A, the present capacity check testing was performed repeatedly seven times over a total of 3000 cycles which caused 29% capacity loss, short by 1% from the battery life expiration capacity (30%) of an electric vehicle. [0058] As illustrated in FIG. 4B, it is noted that the charge curves were flatly moved in a left upper direction indicating loss of capacity as the battery charge/discharge cycles are increased). The purpose of doing so is to provide a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Sung, because Sung teaches to obtain the number of charging and discharging corresponding to the present detection period, provides a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique (Paragraph [0010]).

Regarding claim 5, Wu fails to teach a method, wherein the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity is obtained by: obtaining different maximum charging electric quantities of the battery for different numbers of charging and discharging, to obtain a plurality of second data pairs, in which each second data pair comprises a number of charging and discharging and a maximum charge electric quantity; and fitting the plurality of second data pairs to obtain a polynomial curve, and taking the polynomial curve as the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity.
Sung teaches battery management technology, and more particularly, to a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of easily estimating an aging state of a battery (Paragraph [002] Line 1-3), wherein
the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity is obtained by: obtaining different maximum charging electric quantities of the battery for different numbers of charging and discharging, to obtain a plurality of second data pairs, in which each second data pair comprises a number of charging and discharging and a maximum charge electric quantity; and fitting the plurality of second data pairs to obtain a polynomial curve, and taking the polynomial curve as the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity ([0068] Thus, three-dimensional polynomial expression was determined as an output function for approximating an output voltage to correspond to the normalized capacity according to each time required for charging. Thus, a shape of the charge curve according to the time t.sub.k required for charging may become a parameter in the form of approximation as expressed by Equation 3; Paragraph [0068] and Paragraph [0069]). The purpose of doing so is to discover a change in the shape of a charge curve corresponding to capacity loss. The training data refers to cell level battery charging repeated until the present capacity reaches a lifespan expiration capacity of the battery of the electric vehicle in a different current.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Sung, because Sung teaches to fit the plurality of second data pairs to obtain a polynomial curve, and taking the polynomial curve as the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity discovers a change in the shape of a charge curve corresponding to capacity loss. The training data refers to cell level battery charging repeated until the present capacity reaches a lifespan expiration capacity of the battery of the electric vehicle in a different current (Paragraph [0074]).


Regarding claim 11, Wu fails to teach an electronic device, the processor is further configured to: obtain the number of charging and discharging corresponding to the present detection period, in which, the number of charging and discharging indicates a value obtained by increasing | every time the battery is fully charged and fully discharged; and obtain the maximum discharge electric quantity corresponding to the number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity.
Sung teaches battery management technology, and more particularly, to a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of easily estimating an aging state of a battery (Paragraph [002] Line 1-3), wherein
obtain the number of charging and discharging corresponding to the present detection period, in which, the number of charging and discharging indicates a value obtained by increasing | every time the battery is fully charged and fully discharged; and obtain the maximum discharge electric quantity corresponding to the number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity ([0056] Hereinafter, results from cell charge/discharge testing will be described with reference to FIGS. 4A and 4B. FIG. 4A is a graph illustrating a change in the present capacity during a charge/discharge test process, and FIG. 4B is a graph illustrating a change in charge curves during a charge/discharge test process. In FIGS. 4A and 4B, charging was performed at a 1C-rate and the present capacity and the charge curve were checked at every 500 cycles of a total of 3000 cycles. Here, test cells had an initial capacity of 42 Ah and each cell included 28 positive electrodes and 29 negative electrodes, all of which were double-sided. [0057] As illustrated in FIG. 4A, the present capacity check testing was performed repeatedly seven times over a total of 3000 cycles which caused 29% capacity loss, short by 1% from the battery life expiration capacity (30%) of an electric vehicle. [0058] As illustrated in FIG. 4B, it is noted that the charge curves were flatly moved in a left upper direction indicating loss of capacity as the battery charge/discharge cycles are increased). The purpose of doing so is to provide a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Sung, because Sung teaches to obtain the number of charging and discharging corresponding to the present detection period, provides a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique (Paragraph [0010]).


Regarding claim 12, Wu  fails to teach an electronic device, wherein the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity is obtained by: obtaining different maximum charging electric quantities of the battery for different numbers of charging and discharging, to obtain a plurality of second data pairs, in which each second data pair comprises a number of charging and discharging and a maximum charge electric quantity; and fitting the plurality of second data pairs to obtain a polynomial curve, and taking the polynomial curve as the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity.
Sung teaches battery management technology, and more particularly, to a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of easily estimating an aging state of a battery (Paragraph [002] Line 1-3), wherein
the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity is obtained by: obtaining different maximum charging electric quantities of the battery for different numbers of charging and discharging, to obtain a plurality of second data pairs, in which each second data pair comprises a number of charging and discharging and a maximum charge electric quantity; and fitting the plurality of second data pairs to obtain a polynomial curve, and taking the polynomial curve as the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity (0068] Thus, three-dimensional polynomial expression was determined as an output function for approximating an output voltage to correspond to the normalized capacity according to each time required for charging. Thus, a shape of the charge curve according to the time t.sub.k required for charging may become a parameter in the form of approximation as expressed by Equation 3; Paragraph [0068] and Paragraph [0069]). The purpose of doing so is to discover a change in the shape of a charge curve corresponding to capacity loss. The training data refers to cell level battery charging repeated until the present capacity reaches a lifespan expiration capacity of the battery of the electric vehicle in a different current.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Sung, because Sung teaches to fit the plurality of second data pairs to obtain a polynomial curve, and taking the polynomial curve as the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity discovers a change in the shape of a charge curve corresponding to capacity loss. The training data refers to cell level battery charging repeated until the present capacity reaches a lifespan expiration capacity of the battery of the electric vehicle in a different current (Paragraph [0074]).


Regarding claim 18,  Wu fails to teach a storage medium, wherein obtaining the maximum discharge electric quantity of the battery corresponding to the number of charging and discharging within the present detection period comprises: obtaining the number of charging and discharging corresponding to the present detection period, in which the number of charging and discharging indicates a value obtained by increasing 1 every time the battery is fully charged and fully discharged; and obtaining the maximum discharge electric quantity corresponding to the number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity.
Sung teaches battery management technology, and more particularly, to a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of easily estimating an aging state of a battery (Paragraph [002] Line 1-3), wherein
wherein obtaining the maximum discharge electric quantity of the battery corresponding to the number of charging and discharging within the present detection period comprises: obtaining the number of charging and discharging corresponding to the present detection period, in which the number of charging and discharging indicates a value obtained by increasing 1 every time the battery is fully charged and fully discharged; and obtaining the maximum discharge electric quantity corresponding to the number of charging and discharging based on a preset correspondence between the number of charging and discharging and the maximum discharge electric quantity. ([0056] Hereinafter, results from cell charge/discharge testing will be described with reference to FIGS. 4A and 4B. FIG. 4A is a graph illustrating a change in the present capacity during a charge/discharge test process, and FIG. 4B is a graph illustrating a change in charge curves during a charge/discharge test process. In FIGS. 4A and 4B, charging was performed at a 1C-rate and the present capacity and the charge curve were checked at every 500 cycles of a total of 3000 cycles. Here, test cells had an initial capacity of 42 Ah and each cell included 28 positive electrodes and 29 negative electrodes, all of which were double-sided. [0057] As illustrated in FIG. 4A, the present capacity check testing was performed repeatedly seven times over a total of 3000 cycles which caused 29% capacity loss, short by 1% from the battery life expiration capacity (30%) of an electric vehicle. [0058] As illustrated in FIG. 4B, it is noted that the charge curves were flatly moved in a left upper direction indicating loss of capacity as the battery charge/discharge cycles are increased). The purpose of doing so is to provide a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Sung, because Sung teaches to obtain the number of charging and discharging corresponding to the present detection period, provides a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of estimating an aging state of a battery using WLS technique (Paragraph [0010]).


Regarding claim 19, Wu fails to teach a storage medium, wherein the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity is obtained by: obtaining different maximum charging electric quantities of the battery for different numbers of charging and discharging, to obtain a plurality of second data pairs, in which each second data pair comprises a number of charging and discharging and a maximum charge electric quantity; and fitting the plurality of second data pairs to obtain a polynomial curve, and taking the polynomial curve as the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity.
Sung teaches battery management technology, and more particularly, to a weighted least square (WLS)-based state of health (SOH) estimating system and method capable of easily estimating an aging state of a battery (Paragraph [002] Line 1-3), wherein
the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity is obtained by: obtaining different maximum charging electric quantities of the battery for different numbers of charging and discharging, to obtain a plurality of second data pairs, in which each second data pair comprises a number of charging and discharging and a maximum charge electric quantity; and fitting the plurality of second data pairs to obtain a polynomial curve, and taking the polynomial curve as the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity (0068] Thus, three-dimensional polynomial expression was determined as an output function for approximating an output voltage to correspond to the normalized capacity according to each time required for charging. Thus, a shape of the charge curve according to the time t.sub.k required for charging may become a parameter in the form of approximation as expressed by Equation 3; Paragraph [0068] and Paragraph [0069]). The purpose of doing so is to discover a change in the shape of a charge curve corresponding to capacity loss. The training data refers to cell level battery charging repeated until the present capacity reaches a lifespan expiration capacity of the battery of the electric vehicle in a different current.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Sung, because Sung teaches to fit the plurality of second data pairs to obtain a polynomial curve, and taking the polynomial curve as the preset correspondence between the number of charging and discharging and the maximum discharge electric quantity discovers a change in the shape of a charge curve corresponding to capacity loss. The training data refers to cell level battery charging repeated until the present capacity reaches a lifespan expiration capacity of the battery of the electric vehicle in a different current (Paragraph [0074]).

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘775 A1 in view of NAKAYAMA in the US patent Application Publication Number US 20120029851 A1.

Regarding claim 7, Wu fails to teach a method, wherein, when a coulombmeter is not included in an electronic device, obtaining the present residual electric quantity of the battery comprises: obtaining a correction coefficient for the number of charging and discharging corresponding to the present detection period; and obtaining the present residual electric quantity of the battery based on the maximum discharge electric quantity, the correction coefficient and the present electric quantity variation.
NAKAYAMA teaches a battery control IC which controls charge and discharge of a secondary battery, and in particular to a method of accurately calculating a full charge capacity even after degradation of the secondary battery (Paragraph [0002] Line 1-4), wherein, 
wherein, when a coulombmeter is not included in an electronic device, obtaining the present residual electric quantity of the battery comprises: obtaining a correction coefficient for the number of charging and discharging corresponding to the present detection period; and obtaining the present residual electric quantity of the battery based on the maximum discharge electric quantity, the correction coefficient and the present electric quantity variation (For a battery pack whose temperature and use method are under an approximately constant condition, as indicated by 420 in FIG. 13, a correlation of the full charge capacity not only with direct current resistance but also with elapsed time can be observed. When an elapsed time is used, the timer 717 for detecting an elapsed time is required, but since burdensome calculation of a direct current resistance can be omitted, the calculation load can be reduced. Also, since resistance calculation for obtaining a full charge capacity is not required, a full charge capacity can be instantaneously obtained after the start of discharging; Paragraph [0095]; Figure 13 shows the correction coefficient and the present electric quantity variation). The purpose of doing so is to provide high accuracy and to improve the calculation accuracy of the remaining capacity and the remaining time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of NAKAYAMA, because NAKAYAMA teaches to obtain a correction coefficient for the number of charging and discharging corresponding to the present detection period provides high accuracy (Paragraph [0003]) and improves the calculation accuracy of the remaining capacity and the remaining time (paragraph [0004]).

Regarding claim 14, Wu fails to teach an electronic device, wherein, when a coulombmeter is not included in an electronic device, the processor is further configured to: obtain the present residual electric quantity of the battery comprises: obtaining a correction coefficient for the number of charging and discharging corresponding to the present detection period; and obtaining the present residual electric quantity of the battery based on the maximum discharge electric quantity, the correction coefficient and the present electric quantity variation.
NAKAYAMA teaches a battery control IC which controls charge and discharge of a secondary battery, and in particular to a method of accurately calculating a full charge capacity even after degradation of the secondary battery (Paragraph [0002] Line 1-4), wherein, 
wherein, when a coulombmeter is not included in an electronic device, the processor is further configured to: obtain the present residual electric quantity of the battery comprises: obtaining a correction coefficient for the number of charging and discharging corresponding to the present detection period; and obtaining the present residual electric quantity of the battery based on the maximum discharge electric quantity, the correction coefficient and the present electric quantity variation (For a battery pack whose temperature and use method are under an approximately constant condition, as indicated by 420 in FIG. 13, a correlation of the full charge capacity not only with direct current resistance but also with elapsed time can be observed. When an elapsed time is used, the timer 717 for detecting an elapsed time is required, but since burdensome calculation of a direct current resistance can be omitted, the calculation load can be reduced. Also, since resistance calculation for obtaining a full charge capacity is not required, a full charge capacity can be instantaneously obtained after the start of discharging; Paragraph [0095]; Figure 13 shows the correction coefficient and the present electric quantity variation). The purpose of doing so is to provide high accuracy and to improve the calculation accuracy of the remaining capacity and the remaining time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of NAKAYAMA, because NAKAYAMA teaches to obtain a correction coefficient for the number of charging and discharging corresponding to the present detection period provides high accuracy (Paragraph [0003] and improves the calculation accuracy of the remaining capacity and the remaining time (paragraph [0004]).

Claim(s) 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘775 A1 in view of Wortham et al. (Hereinafter “Wortham”) in the US Patent Application Publication Number US 20120153960 A1
Regarding claim 6, Wu fails to teach a method, wherein, when a coulombmeter is included in the electronic device, obtaining the present electric quantity variation comprises: obtaining a first variation outputted by the coulombmeter; obtaining a second variation corresponding to a present voltage of the battery based on a preset battery aging model; taking one of the first variation and the second variation as the present electric quantity variation of the battery when a difference between the first variation and the second variation is lower than or equal to a preset threshold; and taking an average value of the first variation and the second variation as the present electric quantity variation of the battery when the difference between the first variation and the second variation 1s greater than the preset threshold.
Wortham teaches battery fuel gauges for indicating the state of charge of a rechargeable battery (Paragraph [0003] Line 1-2), wherein
when a coulombmeter is included in the electronic device, obtaining the present electric quantity variation comprises: obtaining a first variation outputted by the coulombmeter; obtaining a second variation corresponding to a present voltage of the battery based on a preset battery aging model; taking one of the first variation and the second variation as the present electric quantity variation of the battery when a difference between the first variation and the second variation is lower than or equal to a preset threshold; and taking an average value of the first variation and the second variation as the present electric quantity variation of the battery when the difference between the first variation and the second variation is greater than the preset threshold (Such a fuel gauge is illustrated in FIG. 1. In this Figure, R1 is the current sense resistor for the Coulomb counter, and R2 is a scaled equivalent for the battery voltage model (i.e. effectively modeling the battery and R1). SOC(Min) is the battery voltage that is to be considered as an empty battery, SOC(Max) is the battery voltage that is to be considered a full or fully charged battery, and SOC is the present state of charge, usually as some fraction of the state of charge between the full and empty conditions; Paragraph [0012] Line 1-9). The purpose of doing so is to determine the state of charge of the battery independent of the current flow, to account for such things as long term recovery of the battery (a long time constant component), temperature, variations in battery impedance (R), current, etc., to include a Coulomb counter can be used with such modeling, the Coulomb counter increasing the transient and short term accuracy of the modeling and the modeling increasing the long term accuracy of the Coulomb counter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Wortham, because Wortham teaches to obtain the present electric quantity variation comprises: obtain a first variation outputted by the coulombmeter; obtaining a second variation corresponding to a present voltage of the battery based on a preset battery aging model determines the state of charge of the battery independent of the current flow, accounts for such things as long term recovery of the battery (a long time constant component), temperature, variations in battery impedance (R), current, etc., to include a Coulomb counter can be used with such modeling, the Coulomb counter increasing the transient and short term accuracy of the modeling and the modeling increasing the long term accuracy of the Coulomb counter (Paragraph [0011]).

Regarding claim 13, Wu fails to teach an electronic device, wherein, when a coulombmeter is included in the electronic device, the processor is further configured to: obtain the present electric quantity variation comprises: obtaining a first variation outputted by the coulombmeter; obtain a second variation corresponding to a present voltage of the battery based on a preset battery aging model; take one of the first variation and the second variation as the present electric quantity variation of the battery when a difference between the first variation and the second variation is lower than or equal to a preset threshold; and take an average value of the first variation and the second variation as the present electric quantity variation of the battery when the difference between the first variation and the second variation 1s greater than the preset threshold.
Wortham teaches battery fuel gauges for indicating the state of charge of a rechargeable battery (Paragraph [0003] Line 1-2), wherein
when a coulombmeter is included in the electronic device, the processor is further configured to: obtain the present electric quantity variation comprises: obtaining a first variation outputted by the coulombmeter; obtain a second variation corresponding to a present voltage of the battery based on a preset battery aging model; take one of the first variation and the second variation as the present electric quantity variation of the battery when a difference between the first variation and the second variation is lower than or equal to a preset threshold; and take an average value of the first variation and the second variation as the present electric quantity variation of the battery when the difference between the first variation and the second variation is greater than the preset threshold (Such a fuel gauge is illustrated in FIG. 1. In this Figure, R1 is the current sense resistor for the Coulomb counter, and R2 is a scaled equivalent for the battery voltage model (i.e. effectively modeling the battery and R1). SOC(Min) is the battery voltage that is to be considered as an empty battery, SOC(Max) is the battery voltage that is to be considered a full or fully charged battery, and SOC is the present state of charge, usually as some fraction of the state of charge between the full and empty conditions; Paragraph [0012] Line 1-9). The purpose of doing so is to determine the state of charge of the battery independent of the current flow, to account for such things as long term recovery of the battery (a long time constant component), temperature, variations in battery impedance (R), current, etc., to include a Coulomb counter can be used with such modeling, the Coulomb counter increasing the transient and short term accuracy of the modeling and the modeling increasing the long term accuracy of the Coulomb counter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Wortham, because Wortham teaches to obtain the present electric quantity variation comprises: obtain a first variation outputted by the coulombmeter; obtaining a second variation corresponding to a present voltage of the battery based on a preset battery aging model determines the state of charge of the battery independent of the current flow, accounts for such things as long term recovery of the battery (a long time constant component), temperature, variations in battery impedance (R), current, etc., to include a Coulomb counter can be used with such modeling, the Coulomb counter increasing the transient and short term accuracy of the modeling and the modeling increasing the long term accuracy of the Coulomb counter (Paragraph [0011]).

Regarding claim 20, Wu fails to teach a storage medium, wherein, when a coulombmeter is included in the electronic device, obtaining the present electric quantity variation comprises: obtaining a first variation outputted by the coulombmeter; obtaining a second variation corresponding to a present voltage of the battery based on a preset battery aging model; taking one of the first variation and the second variation as the present electric quantity variation of the battery when a difference between the first variation and the second variation is lower than or equal to a preset threshold; and taking an average value of the first variation and the second variation as the present electric quantity variation of the battery when the difference between the first variation and the second variation 1s greater than the preset threshold.
Wortham teaches battery fuel gauges for indicating the state of charge of a rechargeable battery (Paragraph [0003] Line 1-2), wherein
when a coulombmeter is included in the electronic device, obtaining the present electric quantity variation comprises: obtaining a first variation outputted by the coulombmeter; obtaining a second variation corresponding to a present voltage of the battery based on a preset battery aging model; taking one of the first variation and the second variation as the present electric quantity variation of the battery when a difference between the first variation and the second variation is lower than or equal to a preset threshold; and taking an average value of the first variation and the second variation as the present electric quantity variation of the battery when the difference between the first variation and the second variation is greater than the preset threshold (Such a fuel gauge is illustrated in FIG. 1. In this Figure, R1 is the current sense resistor for the Coulomb counter, and R2 is a scaled equivalent for the battery voltage model (i.e. effectively modeling the battery and R1). SOC(Min) is the battery voltage that is to be considered as an empty battery, SOC(Max) is the battery voltage that is to be considered a full or fully charged battery, and SOC is the present state of charge, usually as some fraction of the state of charge between the full and empty conditions; Paragraph [0012] Line 1-9). The purpose of doing so is to determine the state of charge of the battery independent of the current flow, to account for such things as long term recovery of the battery (a long time constant component), temperature, variations in battery impedance (R), current, etc., to include a Coulomb counter can be used with such modeling, the Coulomb counter increasing the transient and short term accuracy of the modeling and the modeling increasing the long term accuracy of the Coulomb counter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wu in view of Wortham, because Wortham teaches to obtain the present electric quantity variation comprises: obtain a first variation outputted by the coulombmeter; obtaining a second variation corresponding to a present voltage of the battery based on a preset battery aging model determines the state of charge of the battery independent of the current flow, accounts for such things as long term recovery of the battery (a long time constant component), temperature, variations in battery impedance (R), current, etc., to include a Coulomb counter can be used with such modeling, the Coulomb counter increasing the transient and short term accuracy of the modeling and the modeling increasing the long term accuracy of the Coulomb counter (Paragraph [0011]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Arizono et al. (US 20130076366 A1) discloses, “BATTERY CAPACITY DISPLAY APPARATUS AND BATTERY CAPACITY DISPLAY METHOD- a battery capacity display apparatus comprises: a full charge capacity sensing section configured to sense a full charge capacity of a battery; a residual capacity sensing section configured to sense a residual capacity of the battery; a displaying section configured to display the full charge capacity sensed by the full charge capacity sensing section, and the residual capacity sensed by the residual capacity sensing section, respectively, as a full charge capacity display value and a residual capacity display value; a charge state sensing section configured to sense a charge state of the battery; a correction section configured to correct the full charge capacity display value and/or the residual capacity display value which are displayed in the displaying section; and a control section configured to display, in the displaying section, a corrected full charge capacity display value and/or a corrected residual capacity display value when the correction section corrects the full charge capacity display value and/or the residual capacity display value, the correction section being configured to compare the full charge capacity and the residual capacity in the full charge state when the charge state sensing section judges that the battery is in the full charge state, and to correct the full charge capacity display value and/or the residual capacity display value which are displayed in the displaying section so as to decrease a difference between the full charge capacity display value and the residual capacity display value when the correction section judges that the full charge capacity and the residual capacity in the full charge state are different from each other (Paragraph [0005])- However Arizono does not disclose obtaining a maximum discharge electric quantity of the battery corresponding to a number of charging and discharging within the present detection period; and obtaining a present residual electric quantity of the battery based on the maximum discharge electric quantity and the present electric quantity variation.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866